



EXHIBIT 10.6






CALPINE CORPORATION


RESTRICTED STOCK AGREEMENT
Pursuant to the 2017 Equity Incentive Plan
    
This Restricted Stock Agreement (“Agreement”), entered into on May 16, 2017 (the
“Grant Date”), which is the date on which the Grant described below was approved
by the Compensation Committee (the “Committee”) of the Board of Directors of
Calpine Corporation between Calpine Corporation, a Delaware corporation (the
“Company”), and John B. (Thad) Hill III, (the “Employee”). Except as otherwise
provided herein, or unless the context clearly indicates otherwise, capitalized
terms not otherwise defined herein shall have the same definitions as provided
in the Plan.
WHEREAS, to carry out the purposes of the Calpine Corporation 2017 Equity
Incentive Plan (the “Plan”), shares of restricted Common Stock are hereby
granted to the Employee in accordance with this Agreement; and
WHEREAS, the Company and Employee agree as follows:
1.    Award of Common Stock. The Company hereby grants (the “Grant”) to Employee
9,677 shares (the “Shares”) of common stock, $0.001 par value, of the Company
Common Stock, which shall be subject to the Restricted Period and the
restrictions on transferability and risk of forfeiture set forth in Section 2
herein (collectively, the “Restrictions”) and to the other provisions of this
Agreement.
2.    Restricted Period.
(a)For a period of three (3) years commencing on the Grant Date (the “Restricted
Period”), the Shares shall be subject to the Restrictions and any other
restrictions as set forth herein. Except as otherwise provided herein, the
Restrictions shall lapse and expire as to the Shares in accordance with the
following schedule provided the Employee has been continuously employed by the
Company from the Grant Date through the lapse date:


Lapse Date
 
Cumulative Percentage of Total Number of Shares as to Which Forfeiture
Restrictions Lapse
First Anniversary of the Grant Date
 
33-1/3%
Second Anniversary of the Grant Date
 
66-2/3%
Third Anniversary of the Grant Date
 
100%

Continuous employment includes any leave of absence approved by the Company or
any Affiliate.


The Shares which are subject to the Restrictions shall hereinafter be referred
to as “Restricted Shares.” The Shares which are no longer subject to the
Restrictions as set forth above and in paragraphs (f), (g) and (h) below shall
hereinafter be referred to as “Transferable Shares.”


1

--------------------------------------------------------------------------------





(b)    The Company shall effect the issuance of the Shares out of authorized but
unissued shares of Common Stock or out of treasury shares of Common Stock. The
Employee’s ownership of the Restricted Shares shall be evidenced solely by a
computerized book entry in the records of the Company’s stock transfer agent for
the benefit of the Employee until such Restricted Shares become Transferable
Shares as set forth in paragraph (a) above or paragraphs (f), (g) and (h) below.
The Company shall place appropriate stop transfer instructions with respect to
the Restricted Shares with the transfer agent for the Common Stock consistent
with the Restrictions. Upon Restricted Shares becoming Transferable Shares, the
Company shall effect the issuance and delivery of a certificate or certificates
for such Transferable Shares to the Employee free of any legend reflecting the
Restrictions, provided that the issuance and delivery of such Transferable
Shares may be effected on a noncertificated basis, to the extent not prohibited
by any applicable law or the rules of any stock exchange.
(c)    The Employee shall, during the Restricted Period, have all of the other
rights of a stockholder with respect to the Shares including, but not limited
to, the right to receive dividends, if any, as may be declared on such
Restricted Shares from time to time, and the right to vote (in person or by
proxy) such Restricted Shares at any meeting of stockholders of the Company. Any
shares of Common Stock received as a dividend on or in connection with a stock
split of the Shares shall be subject to the same restrictions as the Shares
underlying such shares of Common Stock received on account of such stock
dividend or split.
(d)    The Restricted Shares and the right to vote the Restricted Shares and to
receive dividends thereon, may not be sold, assigned, transferred, exchanged,
pledged, hypothecated, or otherwise encumbered and no such sale, assignment,
transfer, exchange, pledge, hypothecation, or encumbrance, whether made or
created by voluntary act of Employee or any agent of Employee or by operation of
law, shall be recognized by, or be binding upon, or shall in any manner affect
the rights of, the Company or any agent or any custodian holding certificates
for the Restricted Shares during the Restricted Period, unless the Restrictions
have then expired pursuant to the provisions of paragraph (a) above or
paragraphs (f), (g) and (h) below. This provision shall not prohibit Employee
from granting revocable proxies in customary form to vote the Shares.
(e)    Except as otherwise provided pursuant to this Agreement or the Plan, if
the status of employment (hereinafter referred to as “employment”) of Employee
with the Company or its Affiliates shall terminate (including by reason of such
an Affiliate ceasing to be an Affiliate of the Company), prior to the expiration
of the Restricted Period for any reason, then, in that event, any Restricted
Shares outstanding shall thereupon be forfeited by Employee to the Company,
without payment of any consideration or further consideration by the Company,
and neither the Employee nor any successors, heirs, assigns or legal
representatives of Employee shall thereafter have any further rights or interest
in the Restricted Shares, and Employee’s name shall thereupon be deleted from
the list of the Company's stockholders with respect to the Restricted Shares.
(f)    In the event the Employee’s employment with the Company is terminated by
reason of the Disability or death of the Employee at any time during the
Restricted Period, all Restrictions imposed on the Restricted Shares in
accordance with the terms of the Plan and this Agreement shall lapse and the
Restricted Shares shall thereby be Transferable Shares.    


2

--------------------------------------------------------------------------------





(g)    In the event the Employee is, or becomes, eligible to Retire, all
Restrictions imposed on the Restricted Shares in accordance with the terms of
the Plan and this Agreement shall lapse, and the Restricted Shares shall thereby
be Transferable Shares, on the later to occur of: (i) the date the Employee
initially becomes eligible to Retire and (ii) the one-year anniversary of the
Grant Date.
(h)    Upon the occurrence of a Change in Control (as defined in the Plan), any
Restrictions on the Restricted Shares set forth in this Agreement shall be
deemed to have expired, and the Restricted Shares shall thereby be Transferable
Shares.
(i)    If the employment of Employee with the Company shall terminate prior to
the expiration of the Restricted Period, and there exists a dispute between
Employee and the Company as to the satisfaction of the conditions to the release
of the Shares from the Restrictions hereunder or the terms and conditions of the
Grant, the Shares shall remain subject to the Restrictions until the resolution
of such dispute, regardless of any intervening expiration of the Restricted
Period, except that any dividends that may be payable to the holders of record
of Common Stock as of a date during the period from termination of Employee’s
employment to the resolution of such dispute shall:
(i)    to the extent to which such dividends would have been payable to Employee
on the Shares, be held by the Company as part of its general funds (unless such
action would detrimentally affect Employee under Section 409A of the Code) and
shall be paid to or for the account of Employee only upon, and in the event of,
a resolution of such dispute in a manner favorable to Employee, and
(ii)    be canceled upon, and in the event of, a resolution of such dispute in a
manner unfavorable to Employee.
3.    Taxes.
(a)    To the extent that the receipt of the Restricted Shares, Transferable
Shares, or the lapse of any Restrictions results in income to Employee for
federal, state or local income or other tax or social security purposes (or
results in any taxes of any kind), Employee shall deliver to the Company at the
time of such receipt or lapse, as the case may be, such amount of money or, if
the Company so determines, shares of unrestricted Common Stock (or shall make
other arrangements in accordance with Section 22 of the Plan) as the Company may
require to meet its obligation under applicable tax and other laws or
regulations, and, if Employee fails to do so, the Company is authorized to
withhold from any cash or Common Stock remuneration then or thereafter payable
to Employee any tax or other amount required to be withheld by reason of such
receipt, lapse or resulting income.
(b)    Employee understands that Employee may elect to be taxed at the Grant
Date rather than at the time the Restrictions lapse with respect to the Shares
by filing an election under Section 83(b) of the Code with the Internal Revenue
Service and by providing a copy of the election to the Company. EMPLOYEE
ACKNOWLEDGES THAT HE OR SHE HAS BEEN INFORMED OF THE AVAILABILITY OF MAKING AN
ELECTION IN ACCORDANCE WITH SECTION


3

--------------------------------------------------------------------------------





83(b) OF THE CODE; THAT SUCH ELECTION MUST BE FILED WITH THE INTERNAL REVENUE
SERVICE (AND A COPY OF THE ELECTION GIVEN TO THE COMPANY) WITHIN 30 DAYS OF THE
GRANT OF AWARDED SHARES TO EMPLOYEE; AND THAT EMPLOYEE IS SOLELY RESPONSIBLE FOR
MAKING SUCH ELECTION. Employee agrees to notify the Company promptly of any tax
election made by Employee with respect to the Shares.


4.    Adjustments/Changes in Capitalization. This award is subject to the
adjustment provisions set forth in Section 18 of the Plan.
5.    Compliance with Securities Laws. The Company shall make reasonable efforts
to comply with all applicable federal and state securities laws; provided,
however, notwithstanding any other provision of this Agreement, the Company
shall not be obligated to issue any restricted or unrestricted common stock or
other securities pursuant to this Agreement if the issuance thereof would result
in a violation of any such law. It is intended that Transferable Shares shall be
registered under the Securities Act of 1933 (the “1933 Act”). If Employee is an
“affiliate” of the Company, as that term is defined in Rule 144 under the 1933
Act (“Rule 144”), such Employee may not sell the Transferable Shares except in
compliance with Rule 144. Any certificates representing Transferable Shares
issued to an “affiliate” of the Company may bear a legend setting forth such
restrictions on the disposition or transfer of the Transferable Shares as the
Company deems appropriate to comply with federal and state securities laws (and
if the Transferable Shares are evidenced on a noncertificated basis, the
Transferable Shares shall be subject to similar stop transfer instructions). The
Employee acknowledges and understands that the Company may not be satisfying the
current public information requirement of Rule 144 at the time the Employee
wishes to sell the Transferable Shares or other conditions under Rule 144 which
are required of the Company. If so, the Employee understands that Employee will
be precluded from selling the securities under Rule 144 even if the one-year
holding period (or any modification thereof under the Rule) of said Rule has
been satisfied. Prior to the Employee’s acquisition of the Transferable Shares,
the Employee acquired sufficient information about the Company to reach an
informed knowledgeable decision to acquire such securities. The Employee has
such knowledge and experience in financial and business matters as to make the
Employee capable of utilizing said information to evaluate the risks of the
prospective investment and to make an informed investment decision. The Employee
is able to bear the economic risk of his or her investment in the Shares. The
Employee agrees not to make, without the prior written consent of the Company,
any public offering or sale of the Shares although permitted to do so pursuant
to Rule 144(k) promulgated under the 1933 Act, until all applicable conditions
and requirements of Rule 144 (or registration of the shares of common stock
issued pursuant to this Agreement under the 1933 Act) and this Agreement have
been satisfied.
6.    Employment Relationship. Any questions as to whether and when there has
been a termination of Employee’s employment with the Company or any Affiliate,
and the cause of such termination, shall be determined by the Committee, with
the advice of the employing corporation (if an Affiliate), and the Committee’s
determination shall be final. Nothing in the Plan or this Agreement shall confer
upon the Employee any right to continue to serve the Company or an Affiliate in
the capacity in effect at the Grant Date (or otherwise) or at any particular
rate of compensation or shall affect the right of the Company or an Affiliate
(which right is hereby expressly reserved) to modify or terminate the employment
of the Employee at any time with or without notice and


4

--------------------------------------------------------------------------------





with or without Cause. The Employee acknowledges and agrees that any right to
lapse of the Restrictions is earned only by continuing as an employee of the
Company or an Affiliate at the will of the Company or such Affiliate, or
satisfaction of any other applicable terms and conditions contained in the Plan
and this Agreement, and not through the act of being hired or receiving the
Grant.
7.    Binding Effect. The terms and conditions hereof shall, in accordance with
their terms, be binding upon, and inure to the benefit of, all successors of
Employee, including, without limitation, Employee's estate and the executors,
administrators, or trustees thereof, heirs and legatees, and any receiver,
trustee in bankruptcy, or representative of creditors of Employee. This
Agreement shall be binding upon and inure to the benefit of any successors to
the Company.
8.    Notice. All notices required to be given under this Agreement or the Plan
shall be in writing and delivered in person or by registered or certified mail,
postage prepaid, to the other party, in the case of the Company, at the address
of its principal place of business (or such other address as the Company may
from time to time specify), or, in the case of the Employee, at the Employee’s
address set forth in the Company’s records; provided, however, any such notice
to the Employee may be delivered electronically to the Employee’s email address
set forth in the Company’s records. Each party to this Agreement agrees to
inform the other party immediately upon a change of address. All notices shall
be deemed delivered when received.
9.    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled by binding arbitration in Houston, Texas by
one arbitrator appointed in the manner set forth by the American Arbitration
Association. Any arbitration proceeding pursuant to this paragraph shall be
conducted in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association. Judgment may be entered on the arbitrators'
award in any court having jurisdiction.
10.    Entire Agreement and Amendments. This Agreement and the Plan contain the
entire agreement of the parties relating to the matters contained herein and
supersede all prior agreements and understandings, oral or written, between the
parties with respect to the subject matter hereof. This Agreement may be amended
in accordance with Section 23 of the Plan.
11.    Separability. If any provision of this Agreement is rendered or declared
illegal or unenforceable by reason of any existing or subsequently enacted
legislation or by the decision of any arbitrator or by decree of a court of last
resort, the parties shall promptly meet and negotiate substitute provisions for
those rendered or declared illegal or unenforceable to preserve the original
intent of this Agreement to the extent legally possible, but all other
provisions of this Agreement shall remain in full force and effect.
12.    Interpretation of the Plan and the Grant. In the event there is any
inconsistency or discrepancy between the provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan shall prevail.
13.    Governing Law. The execution, validity, interpretation, and performance
of this Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware,


5

--------------------------------------------------------------------------------





applied without giving effect to any conflicts-of-law principles, except to the
extent pre-empted by federal law.
14.     Electronic Delivery And Signatures. The Company may, in its sole
discretion, decide to deliver any documents related to the Grant or to
participation in the Plan or to future grants that may be made under the Plan by
electronic means or to request the Employee’s consent to participate in the Plan
by electronic means. Employee hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company. If the Company
establishes procedures of an electronic signature system for delivery and
acceptance of Plan documents (including this Agreement or any Award Agreement
like this Agreement), Employee hereby consents to such procedures and agrees
that his or her electronic signature is the same as, and shall have the same
force and effect as, his or her manual signature.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
one of its officers thereunto duly authorized, and Employee has executed this
Agreement, all as of the day and year first above written.


 
CALPINE CORPORATION
 
 
 
/s/ W. THADDEUS MILLER
 
W. Thaddeus Miller, Executive Vice President
 
Chief Legal Officer and Secretary
 
 



 
EMPLOYEE
 
 
 
/s/ JOHN B. (THAD) HILL III
 
John B. (Thad) Hill III
 
 
 
 





6